

116 SRES 681 IS: Recognizing the Chinese railroad workers who worked on the Transcontinental Railroad from 1865 to 1869 and the important contributions of those railroad workers to the growth of the United States.
U.S. Senate
2020-08-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 681IN THE SENATE OF THE UNITED STATESAugust 13, 2020Ms. Cortez Masto submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONRecognizing the Chinese railroad workers who worked on the Transcontinental Railroad from 1865 to 1869 and the important contributions of those railroad workers to the growth of the United States.Whereas the Transcontinental Railroad was 1 of the most remarkable engineering feats of the 19th century;Whereas construction of the nearly 2,000-mile Transcontinental Railroad spanned 6 years;Whereas the completion of the Transcontinental Railroad facilitated commerce and reduced cross-country travel time from 6 months to 1 week;Whereas nearly 12,000 Chinese immigrants (referred to in this preamble as the Chinese railroad workers) were employed in the construction of the Transcontinental Railroad, constituting more than 80 percent of the workforce of the Central Pacific Railroad Company;Whereas the Chinese railroad workers were—(1)considered indispensable by the foremen on the project; and (2)respected for their work ethic and discipline;Whereas the Chinese railroad workers set a world record by laying 10 miles of railroad track in just 1 work day;Whereas the Chinese railroad workers were—(1)given the most difficult and dangerous jobs; and (2)paid lower wages than other railroad workers;Whereas nearly 1,200 Chinese railroad workers died from work accidents, avalanches, and explosions while working in the Sierra Nevada Mountains;Whereas, in honor of the courage shown by the Chinese railroad workers in organizing for fair wages and safe working conditions, the Department of Labor inducted the Chinese railroad workers into the Labor Hall of Honor in 2014;Whereas the fight of the Chinese railroad workers against discrimination set an example for millions of Asian Americans who later came to the United States;Whereas the descendants of the Chinese railroad workers and the wider Asian-American community view the sacrifices of the Chinese railroad workers as integral to the creation of the vibrant and growing Asian-American community that exists throughout the United States; andWhereas the legacy of the Chinese railroad workers continues to have a profound and positive impact on life in the United States by advancing the ideals of equal opportunity and the dignity of work for everyone: Now, therefore, be itThat the Senate—(1)recognizes—(A)the Chinese immigrants who worked on the Transcontinental Railroad from 1865 to 1869 (referred to in this resolving clause as the Chinese railroad workers); and(B)the contributions of the Chinese railroad workers to the construction of the Transcontinental Railroad and the growth of the United States;(2)honors the Chinese railroad workers who lost their lives working in the Sierra Nevada Mountains; and(3)acknowledges all of the risks faced by the Chinese railroad workers in completing the construction of the Transcontinental Railroad while enduring discrimination and unequal pay and treatment.